Judge Ewing
delivered the Opinion of the Court.
On a joint presentment against Caldwell and Christian, for keeping a tippling house, the' jury found a "general verdict of guilty; and the Court pronounced judgment against each for a fine of sixty dollars; and it is contended that a joint judgment only for the fine, should have been rendered, and not a several judgment against each.
We think otherwise. In prosecutions in behalf of the Commonwealth, each individual is responsible for his own individual act, and must answer to the Commonwealth, personally, for his own personal offence. If both are guilty, each is guilty, and each must make his fine to the Commonwealth, for the penalty fixed by law to the offence of which he has been found guilty. — ■ Though, in criminal and penal cases, the prosecution may be joint, the judgment should be several, as the judgment addresses itself to each individual offender, as the punishment of his delictum.
The judgment of the Circuit Court is therefore affirmed.